[Cite as State v. Anderson, 2022-Ohio-689.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                              No. 110337
                 v.                                 :

DARNELL ANDERSON,                                   :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                 Case Nos. CR-20-649596-B and CR-20-654686-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jillian J. Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 Michael P. Maloney, for appellant.


SEAN C. GALLAGHER, A.J.:

                   Darnell Anderson appeals from his non-life indefinite felony sentence

imposed under R.C. 2929.144. For the following reasons, we affirm Anderson’s

conviction for the qualifying felony offense.
              There are two separate criminal cases underlying this appeal:

Cuyahoga County C.P. Nos. CR-20-649596-B and CR-20-654686-A.                  In CR-

649596-B (“Robbery case”), Anderson was indicted on three counts: aggravated

robbery in violation of R.C. 2911.01; robbery in violation of R.C. 2911.02(A)(2); and

felonious assault, in violation of R.C. 2903.11. In CR-20-654686-A (“Burglary

case”), he was indicted on two counts: aggravated burglary, in violation of R.C.

2911.11(A) and criminal damaging, in violation of R.C. 2909.06. In the Robbery

case, Anderson pleaded guilty to a second-degree felony robbery offense, including

a one-year firearm specification. In the Burglary case, Anderson pleaded guilty to a

fourth-degree felony burglary offense and a misdemeanor criminal damaging

offense.   The aggregate 18-month sentence imposed in the Burglary case is

concurrent with the minimum of four years and the maximum of six years imposed

for the robbery conviction. Anderson also agreed, through the plea deal, to serve the

consecutive one-year prison term on the firearm specification.

              At the time of his plea, the trial court indicated that because Anderson

was pleading guilty to a felony of the second degree committed after the effective

date of the Reagan Tokes Law, the sentencing provisions under R.C. 2929.144 and

2929.14(A)(2)(a) would apply.

              In this appeal, Anderson presents a single assignment of error in

which he broadly claims that his second-degree felony robbery conviction is void

because the Reagan Tokes Law violates the separation-of-powers doctrine under the

Constitutions of the United States and the state of Ohio. Anderson’s sole argument
with respect to the separation of powers analogizes the Reagan Tokes Law’s non-life

indefinite sentencing scheme to Ohio’s “bad time” law under former R.C. 2967.11,

which provided the executive branch the power to keep a prisoner in jail beyond the

sentence imposed by the trial court. State ex rel. Bray v. Russell, 89 Ohio St.3d 132,

729 N.E.2d 359 (2000).

               We need not dwell on the arguments presented.             Based on the

authority established by this district’s en banc holding in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2022-Ohio-470, the challenge Anderson advanced against

the constitutional validity of the Reagan Tokes Law has been overruled. See id. at

¶ 17-51.   Delvallie concluded that nothing in the Reagan Tokes Law shared

commonality with the “bad time” provision deemed unconstitutional in Bray. As a

result, Anderson’s arguments challenging the constitutional validity of the

qualifying second-degree felony robbery conviction, with a sentence imposed under

the Reagan Tokes Law, must also be overruled. All other convictions are affirmed

because no arguments have been presented to challenge them. App.R. 16(A)(7).

               We affirm.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.              The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., and
MICHELLE J. SHEEHAN, J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 8th Dist. Cuyahoga No.
109315, 2022-Ohio-470.